      Case 2:18-cv-00531-BSJ Document 15 Filed 11/29/18 Page 1 of 11




DAVID J. HOLDSWORTH (4052)
Attorney for Plaintiff
9125 South Monroe Plaza Way, Suite C
Sandy, UT 84070
Telephone (801) 352-7701
Facsimile (801) 567-9960
david_holdsworth@hotmail.com


  IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                 CENTRAL DIVISION
 EMILY NANCE,                               :     PLAINTIFF’S RESPONSE TO
                                            :     DEFENDANT’S MOTION TO
               Plaintiff,                   :                DISMISS
                                            :
        v.                                  :
                                            :
 ALPINE SECURITIES                          :
 CORPORATION,                               : Civil No. 2:18-cv-00531-BSJ
                                            :
               Defendant.                   : Hon. Bruce S. Jenkins

              Emily Nance, Plaintiff herein, by and through her counsel of record,

David J. Holdsworth, hereby responds to Defendant Alpine Securities Corporation’s

motion to dismiss, filed on or about November 2, 2018, as follows:

                                   INTRODUCTION

              In Plaintiff’s Complaint, Plaintiff alleged that the U.S. District Court had

jurisdiction of this case pursuant to federal question — namely, allegations implicating

federal securities laws which require businesses in the securities industry (including
       Case 2:18-cv-00531-BSJ Document 15 Filed 11/29/18 Page 2 of 11




broker dealers) which detect suspicious activity to report and file suspicious activity

reports in an accurate and timely manner.1

                In essence, Defendant’s motion to dismiss poses the question of whether

Plaintiff’s whistleblower retaliation/wrongful termination claim and, therefore, her

Complaint, belong in federal district court (due to the existence of federal question

jurisdiction) or state court (due to lack of federal question jurisdiction).

                Defendant’s motion to dismiss does not argue that the case does not

belong in some court (that is, it is not a motion under Federal Rule of Civil Procedure

12 (b) (6) or a motion for summary judgment under Federal Rule of Civil Procedure 56)

and is not framed as moving for a dismissal with prejudice and on the merits. Thus, the

Defendant’s motion to dismiss requires the Court to figure out if there is a basis for

federal question jurisdiction and for keeping Plaintiff’s case in federal district court, or

if Plaintiff needs to just start over by filing in state court (or have the Court transfer the

case to state court).

            PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF
                       ALLEGEDLY UNDISPUTED FACTS




        1
         Complaint, see ¶ 1. Plaintiff notes that, when the Clerk’s office scanned the Complaint, it
missed page 2 of the Complaint, and, thus, the copy of the Complaint in the Court’s ECF file does not
include page 2. Plaintiff files herewith a complete copy of the Complaint.

                                                  2
      Case 2:18-cv-00531-BSJ Document 15 Filed 11/29/18 Page 3 of 11




               1.     Alpine Securities is a registered self-clearing broker-dealer

headquartered in Utah, offering Individual and Institutional Services. The Complaint

alleges that Alpine is engaged in business in Salt Lake County, Utah. Complaint, ¶ 3.

               RESPONSE: Undisputed.



               2.     The Complaint alleges that Alpine hired Nance as a Compliance

Analyst on or about May 24, 2017 to work in the Salt Lake City office. Complaint, ¶ 4.

               RESPONSE: Undisputed.

               3.     Nance alleges that she believed the law required Alpine to prepare

“suspicious activity reports” (“SARs”) within 30 days of suspicious activity.

Complaint, ¶ 5.

               RESPONSE: Undisputed.

               4.     Nance reported directly to Erin Zipprich, Alpine’s compliance

officer. Id.

               RESPONSE: Undisputed.

               5.     Nance alleges that on one occasion she was with Zipprich when

Zipprich became incoherent and was taken to the hospital where she allegedly tested

positive for marijuana, amongst other salacious allegations, which Alpine denies.

Complaint, ¶¶ 6-13.


                                             3
      Case 2:18-cv-00531-BSJ Document 15 Filed 11/29/18 Page 4 of 11




              RESPONSE: Disputed, as phrased. In her Complaint, Ms. Nance

alleges what happened. In her Complaint, she did not use the word “salacious” to

describe Zipprich’s alleged conduct.

              6.     The Complaint alleges that after the hospital incident, Zipprich

refused to train or work with Nance. Complaint, ¶ 14.

              RESPONSE: Undisputed.

              7.     Nance alleges that she became aware that the Company was not

preparing and filing SARs on a complete or timely basis, that the Company tried to

conceal delayed reporting of suspicious activities, and that the company altered dates

on suspicious activity reports. Complaint, at ¶ 17.

              RESPONSE: Undisputed.

              8.     The Complaint alleges that Nance decided to “blow the whistle”

on July 6, 2017 when Erin Zipprich was purportedly absent. Nance alleges she met

with her second-level supervisor and told him that the company was not complying

“with the laws relating to filing SARs” and that she was fearful of retaliation by

Zipprich for reporting this conduct. Complaint, ¶ ¶ 19-25.

              RESPONSE: Undisputed.

              9.     On July 7, according to the Complaint, Alpine terminated Nance.

The Complaint alleges that Zipprich confronted Nance and accused her of reporting to


                                            4
      Case 2:18-cv-00531-BSJ Document 15 Filed 11/29/18 Page 5 of 11




Zipprich’s supervisor that Zipprich doctored documents. Nance alleges that Zipprich

and the second level supervisor then met with Nance and informed her that her

employment was being terminated and that “it was not working out” and that as an

at-will employee Alpine was not required to provide a basis for termination.

Complaint, at ¶ 26-29.

              RESPONSE: Undisputed.

              10.    Nance alleges that the Company fired her in retaliation for her

blowing the whistle on what she believed were violations of federal law. Complaint, ¶

30.

              RESPONSE: Undisputed.

              11.    Nance alleges a single state law cause of action in the Complaint

for Wrongful Termination, comprising allegations nos. 34-47. Specifically, Nance

alleges:

                     a.     “The State of Utah has a clear and substantial public policy

       that businesses operating in the State are to comply with all state and local laws,

       regulations and ordinances.” Complaint, ¶ 35.

                     b.     “By blowing the whistle on the practices Ms. Nance became

       aware of, which she, in good faith, believed violated such clear and substantial




                                            5
Case 2:18-cv-00531-BSJ Document 15 Filed 11/29/18 Page 6 of 11




public policies, Ms. Nance was engaging in protected activity – namely, activity

protected by clear and substantial public policies.” Complaint, ¶ 36.

              c.     “Ms. Nance alleges that, immediately after she engaged in

such protected activity and because of Ms. Nance’s actions in engaging in such

protected activity, Alpine Securities took adverse actions against her, including

terminating her employment.” Complaint, ¶ 37.

              d.     “For Alpine Securities to take such adverse action against

Ms. Nance immediately following and because of Ms. Nance’s actions in

‘blowing the whistle’ on practices Ms. Nance believed to be unlawful, violates

public policy.” Complaint, ¶ 39.

              e.     “Ms. Nance alleges that, under such circumstances, such a

termination constitutes wrongful termination.” Complaint, ¶ 40.

              RESPONSE: Undisputed, in general. As to ¶ 35 of her

Complaint, Ms. Nance did not allege that the State of Utah has a clear and

substantial public policy that businesses operating in the State are to comply

with all federal, state and local laws, regulations and ordinances. In ¶ 35 of the

Complaint, she did not list “federal...laws...”. She probably should have, but did

not. Elsewhere in the Complaint, however, she alleged that federal securities

laws required her employer to do what she had alleged her employer was not


                                     6
       Case 2:18-cv-00531-BSJ Document 15 Filed 11/29/18 Page 7 of 11




        doing and that such failure was what motivated her to blow the whistle. See

        Complaint ¶¶ 1, 5, 17, 19, 21, 22, 23.

                                          ARGUMENT

                I.      Legal Standard for Federal Rule of Civil Procedure (b) (1)
                        Motions.

                Plaintiff agrees with the Defendant’s discussion of the legal standard for

adjudicating motions under Federal Rule of Civil Procedure Rule 12 (b) (1).

Essentially, the issue is whether the allegations in the Complaint, on their face, and/or

based on any and all facts upon which subject matter jurisdiction depends, provide a

basis for the Court to exercise federal question subject matter jurisdiction.

                II.     The Issue of Federal Subject Matter Jurisdiction or the Lack
                        Thereof

              A.     Whether Plaintiff’s claim raises a substantial federal question
that is actually disputed and appropriate for a federal court to resolve

                Plaintiff’s Complaint alleges a wrongful termination. Plaintiff Nance is

alleging that Utah has a clear and substantial public policy that businesses in the

financial services industry are to comply with federal securities laws (as well as other

state and local laws). See Complaint, ¶¶ 1 and 35.

                It is true that, in Plaintiff’s Complaint, she does not specifically identify

which federal securities laws require businesses to report suspicious activities.2

        2
         Plaintiff would assert that such federal laws include the Bank Secrecy Act, 12 U.S.C. ch. 13 §
1724; 12 U.S.C. ch. 16 § 1813; 15 U.S.C. ch. 2B § 78a, and the Patriot Act, § 356, 31 U.S.C. § 5318
(g), which requires registered broker dealers to file SARs under 31 U.S.C. § 5318 (g).

                                                   7
       Case 2:18-cv-00531-BSJ Document 15 Filed 11/29/18 Page 8 of 11




                Defendant Alpine does not challenge these allegations. It argues that, if

an employee blows the whistle on an employer’s failure to comply with federal

securities laws and gets fired for engaging in such whistleblowing, such is a situation

that is not important enough to the federal system of ensuring compliance with federal

securities laws to provide such employees with access to the federal district courts.3

                If the Court were to find that the federal securities laws are silent on

whether an employee whistleblower can sue under such federal laws and that the

instant case will not involve the interpretation of such federal statutes, then Plaintiff is

inclined to agree with the Defendant that the Court may dismiss the Complaint without

prejudice and not on the merits and/or transfer the same to State court.

             B.     Discussion of the case law and whether federal courts have
exercised jurisdiction over claims for wrongful termination in violation of federal
law

                Plaintiff Nance appreciates Defendant Alpine’s discussion of the fate of

cases in federal court where plaintiffs have asserted common law wrongful termination



        3
          If any of the federal securities laws at issue expressly provided a private right of action for
aggrieved employees, there would be no merit to Defendant Alpine’s motion to dismiss, but Plaintiff
has not alleged that the Bank Secrecy Act or the Patriot Act create a private right of action for a
whistleblower or vest a whistleblower who has made internal complaints to her employer and who is
then fired, a statutorily created private right of action. Plaintiff is presently unsure whether 31 U.S.C.
§ 5328 (a) and (b) may give her the right to file in federal district court, but she has not specifically
alleged such as a basis for federal question jurisdiction. Perhaps the Court should consider allowing
Plaintiff a period of time (30 days) to file an Amended Complaint asserting 31 U.S.C. § 5328 (a) and
(b) as a basis for federal question jurisdiction.

                                                     8
       Case 2:18-cv-00531-BSJ Document 15 Filed 11/29/18 Page 9 of 11




causes of action based on public policy where the public policy being alleged includes

federal laws or federal standards.

               If the law is that Plaintiff’s reliance on federal securities laws as a source

of public policy, which she implicated by blowing the whistle, which, in turn,

motivated her employer to discharge her, does not implicate a federal interest

sufficiently substantial to confer federal question subject matter jurisdiction on a

federal district court, then, it may be appropriate for the Court to dismiss the Complaint

without prejudice and not on the merits and/or transfer it to the State court.

                                      CONCLUSION

               Employment litigation is a common occurrence in both federal and state

courts. Congress has deemed certain public policies to be so important that it has

specifically provided certain classes of aggrieved employees with access to the federal

courts. For example, employees complaining of denial of equal employment

opportunity because of race, color, gender, religion, age, disability, etc., have special

dispensations to file civil actions in federal district court.

               In the instant case, the federal statutes such as the Bank Secrecy Act of

1970, and the Patriot Act, which require broker dealers to file suspicious activity

reports, may be silent as to the rights of whistleblowers who make internal complaints

and get fired for doing so to assert claims in federal court. If such silence on such a


                                               9
       Case 2:18-cv-00531-BSJ Document 15 Filed 11/29/18 Page 10 of 11




subject is fatal to federal question jurisdiction, so be it. Plaintiff will simply “turn

around” and assert her claim in state court.4, 5

                DATED this 29th day of November, 2018.



                                                           /s/ David J. Holdsworth
                                                          David J. Holdsworth
                                                          Attorney for Plaintiff




        4
         31 U.S.C. § 5328 might have protected Ms. Nance if she had blown the whistle to an outright
regulatory authority. In the instant case, Ms. Nance did not have the opportunity to do so. She
reported her concerns Alpine on July 7, 2017. The next day, Alpine fired her.
        5
          If the Court were to dismiss the case without prejudice or transfer the case to State court, and
Plaintiff were to file in state court, Defendant might file a motion arguing that the federal law which
require broker dealers to report on suspicious activity is not clear enough or substantial enough to
constitute a public policy by which to protect whistleblowers, with perhaps a cite to Fox v. MCI
Communications, 931 P.2d 857 (Utah 1997). Since the Utah Supreme Court decided Fox, we have
seen the Congress pass the Patriot Act, 31 U.S.C. U.S.C. § 5318 (g), the Sarbanes Oxley Act, 18
U.S.C. § 1514A, the Dodd Frank Act, 15 U.S.C. § 78u-6, and we have seen the Executive Branch
promulgate regulations to implement the same. This legislative activity could persuade the Utah courts
that whistleblowing in the federal securities industry is no longer a matter of purely private concern.

                                                   10
     Case 2:18-cv-00531-BSJ Document 15 Filed 11/29/18 Page 11 of 11




                          CERTIFICATE OF SERVICE

             I hereby certify that on this 29th day of November, 2018, a true, correct

and complete copy of the foregoing PLAINTIFF’S RESPONSE TO DEFENDANT’S

MOTION TO DISMISS was delivered upon the attorney(s) indicated below by the

following method(s):

                                          ___   Facsimile
                                          ___   U.S. Mail
                                          ___   Hand Delivery
                                          ___   Overnight Delivery
                                          ___   E-Mail
                                          X     Electronic Filing

      Christopher B. Snow, Esq.
      Shaunda L. McNeill, Esq.
      CLYDE SNOW & SESSIONS
      201 South Main Street, 13th Floor
      Salt Lake City, Utah 84111-2516
      cbs@clydesnow.com
      slm@clydesnow.com



                                           /s/ David J. Holdsworth
                                          David J. Holdsworth




                                           11
